Citation Nr: 0917842	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  07-21 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is eligible for Department of Veterans' 
Affairs death benefits.  


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs 
Section, Military Department


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

A. H. died in August 2005.  The appellant, who asserts she 
was married to A. H. at the time of his death, indicated that 
A. H.'s military service was from October 1943 to 
January 1946 in the Army of the Republic of the Philippines.  
Her representative claims that he also had service from 
August 1943 to October 1943.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 letter decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, that denied the appellant's 
eligibility to VA death benefits.  In April 2008, the Board 
received the appellant's motion to advance her case on the 
docket.  The motion was granted that same month.  This appeal 
was previously before the Board, and in May 2008, the Board 
remanded the case for further development.  

In April 2008, the appellant testified at a personal hearing 
over which the undersigned Veterans Law Judge presided at the 
RO in White River Junction, Vermont, a transcript of which 
has been associated with the claims folder.  Eight days 
later, the Board received a letter from the appellant asking 
that a personal hearing be scheduled.  Since the appellant's 
letter bears a date before the personal hearing and the 
appellant appeared and gave testimony at the personal 
hearing, the Board finds that the April 2008 request for a 
hearing is moot.  



FINDING OF FACT

A. H. had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the Armed Forces of the United States.  


CONCLUSION OF LAW

The appellant's eligibility for VA death benefits is not 
established.  38 U.S.C.A. §§ 101, 107, 1521, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.6, 3.7, 3.40, 3.50, 3.102, 3.203 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking nonservice-connected death benefits 
based on the service during World War II of her deceased 
spouse, A. H. The RO determined that the appellant is not 
eligible for VA death benefits for two reasons.  First, the 
RO determined since the appellant and A. H. were divorced 
before his death, she was ineligible to qualify as a 
surviving spouse.  See 38 C.F.R. § 3.50(b) (one requirement 
of a surviving spouse is that she be married to the Veteran 
at the time of his death).  Second, the RO determined that A. 
H. was not a "Veteran" within the meaning of 38 C.F.R. 
§ 3.1(d) because he had no service that qualified as "active 
military, naval, or air service" within the meaning of 
38 C.F.R. § 3.6(a).  

There is conflicting evidence about whether the appellant and 
A. H. were married at the time of his death.  In the portion 
of her February 2006 claim concerning information relating to 
marriage, the appellant stated that there is a divorce but 
both A. H. and the appellant have dual citizenship and under 
the laws of the Republic of the Philippines, divorce is not 
recognized as a dissolution of a marriage.  In addition, on 
the death certificate, A. H.'s daughter indicated his marital 
status was divorced.  

On the other hand, the appellant has provided an April 2009 
statement that: (1) no one ever informed her that she was 
divorced; (2) she never signed any divorce documents; (3) in 
the Republic of the Philippines, there is no divorce law; and 
(4) she is a devoted Catholic.  Her daughter also provided a 
statement that because she was in great distress at the time 
she went to the funeral parlor, she was not in the right 
frame of mind when she had to declare whether her parents 
were divorced or separated and she ticked the column for 
divorced. 

It is not necessary to resolve this issue because even if the 
record established that the appellant was married to A. H. at 
the time of his death, the record is clear that he was not a 
"Veteran" within the meaning of  38 C.F.R. § 3.1(d).  

In order to establish basic eligibility for VA benefits based 
on wartime service, the individual with respect to whom the 
benefits is claimed must be a Veteran.  38 U.S.C.A. 
§§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.  The 
term "Veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2). 

The appellant bases her claim on her late husband's guerilla 
service during World War II.  Service in the Philippine 
Scouts and in the organized military forces of the Government 
of the Commonwealth of the Philippines, including recognized 
guerilla service, for certain periods, is recognized service 
for certain VA purposes.  38 U.S.C.A. § 107; 38 C.F.R. 
§ 3.40.  With respect to the nonservice-connected pension 
benefits sought by the appellant here, service before July 1, 
1946, in the organized military forces of the Government of 
the Commonwealth of the Philippines, including recognized 
guerilla service-even though such forces were in the service 
of the Armed Forces of the United States-shall not be deemed 
to have been active military, naval, or air service.  
38 C.F.R. §§ 3.7, 3.40.  The PA AGO Form 23 (Affidavit for 
Philippine Army Personnel) indicates that A. H.'s service was 
from October 1943 to January 1946.  The appellant's 
representative claims that her late husband served with the 
Eastern Central Luzon Guerilla Affairs (ECLGA), a recognized 
guerilla unit, from August 1943 to October 1943.  But even if 
all of that claimed service were verified by the service 
department, it all took place prior to July 1, 1946, so 
nonservice-connected death pension benefits could not be 
granted on the basis of such service. 

In any event, A. H.'s service has not been established.  For 
purposes of establishing entitlement to VA benefits, VA may 
accept, without having to verify such service with the 
appropriate service department, evidence in the form of a 
DD Form 214, a Certificate of Release or Discharge from 
Active Duty, an original Certificate of Discharge, or any 
other document issued by the service department that contains 
information as to the length, time, and character of service, 
and that VA determines to be a genuine document containing 
accurate information. 38 C.F.R. § 3.203(a).  The appellant 
has submitted no such document to VA.  

Instead, she has submitted documents relating to benefits 
governed by the Republic of the Philippines.  VA can not 
accept, without verification, that evidence as to service in 
the Armed Forces of the United States.  But it can request 
that the information be verified by the appropriate service 
department.  38 C.F.R. § 3.203(c).  

In March 2007, the RO submitted a request to the National 
Personnel Records Center (NPRC) to determine A. H.'s service.  
One week later, the NPRC reported that A. H. had no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the Armed Forces 
of the United States.  Findings by the United States service 
department verifying a person's service are binding on VA for 
purposes of establishing service in the Armed Forces of the 
United States.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  

Since the appellant's deceased husband does not have active 
military, naval, or air service in the Armed Forces of the 
United States, he is not a Veteran for purposes of VA 
nonservice-connected death benefits.  Since A. H. is not a 
Veteran, his widow would not eligible for benefits as a 
surviving spouse.  Thus, even if the record 
established that the appellant was A. H.'s wife at the time 
of his death, VA nonservice-connected benefits can not be 
awarded.  

Nor does the reasonable doubt doctrine change the outcome of 
this claim.  When there is an approximate balance of positive 
and negative evidence about a claim, reasonable doubt should 
be resolved in the claimant's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  But even assuming all of the facts as 
presented were established, the appellant is not eligible for 
VA death benefits as a matter of law because her late 
husband's guerilla service was not during a period for which 
nonservice-connected death pension benefits are available.  
Thus, there is no reasonable doubt to resolve.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not 
the evidence is dispositive, the claim is denied because of 
the absence of legal merit).  

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's July 2008 letter describing the evidence needed to 
establish her eligibility for VA benefits was sent after the 
March 2006 initial determination that she was not eligible 
for VA death benefits.  The appellant has not raised any 
issues with respect to the late notice.  And the record does 
not establish that she was prejudiced by the delay in 
receiving that notice.   Shinseki v. Sanders, 77 U.S.L.W. 
4303 (U.S. April 21, 2009).  As discussed above, even if all 
of the facts as alleged by the appellant were established, 
she is not eligible-as a matter of law-for VA nonservice-
connected death benefits.  Thus, any delay in receiving 
notice of the evidence needed to establish her claim is 
harmless. 

In any event, she did received notice before the claim was 
readjudicated in the February 2009 supplemental statement of 
the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (a statement of the case or a supplemental 
statement of the case can be considered a readjudication of a 
claim after the issuance of proper notice); see also Mayfield 
v. Nicholson, 20 Vet. App. 537, 541-42 (2006).  And she 
thereafter indicated that she has no further evidence to 
submit.  Overton v. Nicholson, 20 Vet. App. 427, 439-444 
(2006) (failure to provide timely notice is harmless if the 
claimant had a meaningful opportunity to participate in the 
processing of the claim).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the appellant by 
submitting the information about her late husband's service 
to the NPRC for verification.  

The appellant's representative asserts that VA failed in its 
duty to assist the appellant because it submitted the 
information about A. H.'s service to the NPRC only once.  The 
representative argues that a more directed search is 
required.  

But in the March 2007 NPRC request, the RO submitted the 
decedent's name, birth information, the fact that the 
appellant was claiming he had served in a guerilla unit of 
the 11th Infantry Regiment, 12th Battalion, "O" Company, and 
that the purported dates of service were from October 1943 to 
January 1946.  Attached to the request was the January 1946 
PA AGO Form 23, signed by A. H., that provided more detail 
about A. H.'s legal residence during the period from 
December 1941 to June 1942, the location of A. H.'s service 
during his service, and his activities prior to surrender.  
The NPRC used that information and reported that A. H. had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
Armed Forces of the United States.    

Later, the appellant and her representative amended some 
details of A. H.'s service.  They asserted that he served in 
"C" Company rather than in "O" Company and that he served 
in the 1st Battalion or the 4th Battalion rather than the 12th 
Battalion.  The representative also claims that for the 
period from August 1943 to October 1943, A. H. served as part 
of the ECLGA.  But the NPRC already searched the service 
records using the correct name and determined that he had no 
service in the Armed Forces of the United States.  And since 
no benefits are available for those who have verified service 
in guerilla forces during the dates submitted by the 
appellant and her representative, the additional information 
is not evidence that would warrant an additional request to 
the NPRC.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994) (an 
additional search was warranted when the Veteran submitted an 
alias under which he had served), rev'd on other grounds by 
D'Amico v. West, 209 F.3d 1322 (Fed. Cir. 2000).  


ORDER

Basic eligibility for VA nonservice-connected death pension 
benefits is not established and the claim is denied.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


